Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Paul on 03/22/2022.

The application has been amended as follows: 

Claim 95, line 1, the term “drug-device” is replaced with --- portable inhaler ---.

Claim 103, line 2, the term “the” is replaced with --- a ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Xu et al. (WO 2015/089105) teaches dry powder compositions comprising vardenafil, or pharmaceutically acceptable salts or esters there.  The dry powder composition may include a carrier/excipient.  The concentration of the active agent may be at lease about 2% by weight.  Methods of aerosolizing the dry powder compositions and using them to treat various diseases (Abstract).  Xu et al. disclose the dose of micronized vardenafil has a nominal dose of at least about 0.25 mg ([0095]).  Xu et al. disclose the lactose may be a suitable powder base with a fine lactose of less than 7 micron at a concentration of 2 th to 1/20th the oral dose ([0108]).  Xu et al. disclose the composition is administered by air flow induced through the outlet channel to cause air and powder pharmaceutical composition to enter into the dispersion chamber from the inlet, and to cause the actuator to oscillate within the dispersion chamber to assist in dispersing the powder pharmaceutical composition from the outlet for delivery to a subject through the outlet ([0080]).
The reference is silent in regard to the acute therapeutic benefits obtained on an as-need bases via the claimed method.  The instant invention provides an acute hemodynamic boost on an as-needed basis to fill the therapeutic gaps left by currently available maintenance therapies such as that of Xu et al.  This is beneficial for patients who have a deficit in exercise tolerance at various times in the day as a result of their maintenance therapy being administered on a fixed dose and regimen.  When vasodilators are administered 2-30 minutes to the patient’s lungs prior to physical exertion, hemodynamic parameters such as PVR and mPAP can be regulated to improve symptoms and provide the needed boost.  The claimed method provides acute improvements in exercise capacity that allows PAH patients to perform more of their daily activities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612